Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20              PageID.672     Page 1 of 34



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 KELLY C. GALLAGHER, and
 ROBERT WYATT

        Plaintiff,

 v.                                                       Case No. 19-11836

 GENERAL MOTORS COMPANY,

        Defendant.

 __________________________________/

 OPINION AND ORDER DENYING WITHOUT PREJUDICE PLAINTIFFS’ MOTION TO
               CERTIFY CLASS AND FOR JUDICIAL NOTICE

        Plaintiffs Kelly C. Gallagher and Robert Wyatt bring this action against Defendant

 General Motors Company claiming violations of the Fair Labor Standards Act (“FLSA”),

 29 U.S.C. § 201, et seq. (ECF No. 1.) Plaintiffs allege Defendant failed to pay its non-

 union contract employees overtime wages, and that Defendant did not keep and

 preserve required records. (Id., PageID.65, ¶¶ 138-39.)

        Plaintiffs move for conditional certification of a collective action under the FLSA,

 29 U.S.C. § 216(b), and request permission to send proposed class members notice.

 (ECF No. 21.) Defendant has filed a response and Plaintiffs have replied. (ECF Nos. 27,

 28.) The court finds a hearing unnecessary, E.D. Mich. L.R. 7.1(f)(2), and for the

 reasons provided below, the court will deny Plaintiffs’ motion without prejudice.

                                     I. BACKGROUND

        Plaintiffs allege the following facts in their complaint. (ECF No. 8.) The court

 makes no overt finding as to truth or falsity.
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20            PageID.673     Page 2 of 34



       Defendant is a major automobile manufacturer. Plaintiffs are former non-union

 employees of Defendant. (ECF No. 8, PageID.43-44, ¶¶ 12-13; id., PageID.41, ¶ 3; id.,

 PageID.48-49, ¶ 44; id., PageID.55-56, ¶ 83.) Defendant received Plaintiffs’ services as

 part of Defendant’s agreements with third-party contract houses. (Id., PageID.41, ¶ 3;

 id., PageID.48-49, ¶ 44; id., PageID.55-56, ¶ 83.) The contract houses would pay

 Plaintiffs’ salaries, while Defendant would allegedly manage Plaintiffs’ day-to-day

 responsibilities. (Id., PageID.49-50, ¶¶ 50-51; id., PageID.56, ¶¶ 88-89.) Defendant

 controlled approval for hours recorded on official timesheets, as well as approval for

 business expenses. (Id., PageID.45-46, ¶¶ 23, 27.)

       Plaintiff Gallagher was a component validation engineer for Defendant and was

 employed through Defendant’s agreement with the contract house Aerotek. (Id.,

 PageID.48-49, ¶ 44.) According to the complaint, Defendant’s managers refused to

 approve hundreds of hours of overtime in over two years of work that Gallagher

 provided Defendant. (Id., PageID.43, ¶ 12; id., PageID.49, ¶ 46.) Gallagher asserts that

 he repeatedly informed his supervisors, employees of Defendant, that he was working

 extensive hours without overtime compensation. (Id., PageID.50-52, ¶¶ 52, 54, 59, 62-

 63.) The supervisors allegedly stated that Gallagher was to tabulate his overtime hours

 in off-record notes so he could receive compensation time (“comp time”) off in lieu of

 overtime pay; Gallagher contends that he never received overtime pay or comp time.

 (Id., PageID.50-53, ¶¶ 52, 54, 62-63, 65, 68.)

       Plaintiff Wyatt worked through the contract house TEKsystems as a business

 analyst for Defendant. (Id., PageID.55-56, ¶ 83.) Wyatt, like Gallagher, alleges that he

 worked hundreds of hours of overtime and was not adequately compensated. (Id.,



                                             2
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20                 PageID.674      Page 3 of 34



 PageID.56, ¶ 85.) His supervisors, employed by Defendant, purportedly refused to

 approve entry of overtime hours onto official timesheets. (Id., PageID.56, ¶¶ 90, 92, 99,

 101-02, 106.) Wyatt asserts that the supervisors denied him the ability to leave early in

 lieu of overtime pay and placed time-intensive work demands on him. (Id., PageID.57-

 58, ¶¶ 94-96, 98, 100.) He was allegedly not given recognition of the hours he was

 working. (Id.)

        Plaintiffs move for conditional certification of a collective action. (ECF No. 21.)

 They seek to represent:

        All persons who are or have been employed by or worked for General
        Motors LLC in the capacity of non-union contract workers compensated on
        an hourly basis during any time from June 20, 2016 forward. General
        Motors LLC includes any predecessor in interest, agent, subsidiary, alter
        ego, and/or any other entity operating the subject business or division of
        the subject business from June 20, 2016 forward.

 (Id., PageID.144.) If conditional certification is granted, Plaintiffs request judicial

 approval to send two notices of this action to all individuals who fall within the class.

                                        II. STANDARD

        The FLSA establishes a procedure by which employees experiencing similar

 work conditions can bring an action collectively against their employer. Title 29 U.S.C. §

 216(b) states that “[a]n action . . . may be maintained against any employer (including a

 public agency) in any Federal or State court of competent jurisdiction by any one or

 more employees for and in behalf of himself or themselves and other employees

 similarly situated.” The central phrase is “other employees similarly situated.” 29 U.S.C.

 § 216(b). If a court determines employees are “similarly situated,” it may certify a

 collective action. Id.




                                                3
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20                PageID.675      Page 4 of 34



        Certification of collective action under the FLSA is a inquiry distinct from

 certification of a class action under Federal Rule of Civil Procedure 23. As the Sixth

 Circuit has held, “the FLSA’s ‘similarly situated’ standard is less demanding than Rule

 23’s standard.” Monroe v. FTS USA, LLC, 860 F.3d 389, 397 (6th Cir. 2017).

 Additionally, “[u]nlike class actions under [Rule] 23, collective actions under FLSA

 require putative class members to opt into the class.” O’Brien v. Ed Donnelly

 Enterprises, Inc., 575 F.3d 567, 583 (6th Cir. 2009), abrogated on different grounds by

 Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016); see also 29 U.S.C. § 216(b) (“No

 employee shall be a party plaintiff to any such action unless he gives his consent in

 writing to become such a party and such consent is filed in the court in which such

 action is brought.”).

        Although not explicitly mandated by the text of the FLSA, the Sixth Circuit, or the

 Supreme Court, “[district] [c]ourts typically bifurcate certification of FLSA collective

 action cases.” Id. at 397. District courts use the process to improve case management.

 “At the notice stage, the certification is conditional and by no means final.” Comer v.

 Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006). “At the second stage, following

 discovery, trial courts examine more closely the question of whether particular members

 of the class are, in fact, similarly situated.” Id. at 547.

        For conditional certification, district courts “use a fairly lenient standard that

 typically results in conditional certification of a representative class.” White v. Baptist

 Memorial Health Care Corp., 699 F.3d 869, 877 (6th Cir. 2012). The plaintiff need make

 only a “modest factual showing.” Comer, 454 F.3d at 547. Nonetheless, the plaintiff

 must come forward with evidence that the proposed employees of the collective action



                                                 4
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20                PageID.676      Page 5 of 34



 are “similarly situated.” 29 U.S.C. § 216(b). In making this determination, courts

 consider three non-exclusive factors: “(1) the factual and employment settings of the

 individual plaintiffs; (2) the different defenses to which the plaintiffs may be subject on

 an individual basis; and (3) the degree of fairness and procedural impact of certifying

 the action as a collective action.” Monroe, 860 F.3d at 397 (quoting O’Brien, 575 F.3d at

 584). “Showing a unified policy of violations is not required . . . employees who suffer

 from a single, FLSA-violating policy or whose claims are unified by common theories of

 defendants' statutory violations, even if the proofs of these theories are inevitably

 individualized and distinct, are similarly situated.” Id. at 398 (quoting O’Brien, 575 F.3d

 at 584-85).

        There are no defined requirements for when a plaintiff has made a “modest

 factual showing” to warrant conditional certification of a “similarly situated” class of

 workers. 29 U.S.C. § 216(b); Comer, 454 F.3d at 547. Some courts “have considered

 factors such as whether potential plaintiffs were identified; whether affidavits of potential

 plaintiffs were submitted; whether evidence of a widespread discriminatory plan was

 submitted[;] and whether as a matter of sound case management a manageable class

 exists.” Olivo v. GMAC Mortg. Corp., 374 F. Supp. 2d 545, 548 (E.D. Mich. 2004)

 (Zatkoff, J.) (citations removed). “[D]istrict courts generally allow [certification]” when

 there is a “factual showing sufficient to demonstrate that [plaintiffs] and potential

 plaintiffs together were victims of a common policy or plan that violated the law.”

 Wlotkowski v. Mich. Bell Tel. Co., 267 F.R.D. 213, 217 (E.D. Mich. 2010) (Edmunds, J.).

 Courts typically do “not resolve factual disputes, decide substantive issues going to the

 ultimate merits, or make credibility determinations.” Id.



                                                5
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20             PageID.677      Page 6 of 34



                                     III. DISCUSSION

        Plaintiffs contend they are similarly situated to all non-union contract hourly

 workers, across all job types and departments within Defendant’s organization, who

 have been employed anywhere around the country, at any time, and for any duration in

 the past four years. Plaintiffs assert they and the proposed class have been subject to

 the same unlawful overtime policy, although perhaps effectuated by different means and

 in different environments. Alleged violations include “(1) preventing contract workers

 from recording overtime hours worked, (2) requiring compensatory time in lieu of

 overtime pay, (3) refusing to compensate for travel hours resulting in overtime.” (ECF

 No. 21, PageID.161.) Although Plaintiffs have presented modest factual evidence that

 they themselves were subject to unlawful employment policies, and possibly that a more

 limited group of non-union contractors were also subject to the same policies, the court

 will deny conditional certification for the proposed class. Comer, 454 F.3d at 547.

       Title 29 U.S.C. § 207(a)(1) of the FLSA guarantees overtime payments for

 certain covered employees. “The [law] provides that employees may not be required to

 work more than forty hours per seven-day week without overtime compensation at a

 rate not less than one and one-half times their regular pay.” Elwell v. Univ. Hosps.

 Home Care Servs., 276 F.3d 832, 837 (6th Cir. 2002) (citing 29 U.S.C. § 207(a)(1)).

       The FLSA’s maximum hours standard do not apply to all workers. A worker must

 be an “employee.” 29 U.S.C. § 207(a)(1); 29 U.S.C. § 203(e)(1). The Sixth Circuit has

 defined employees as “those who as a matter of economic reality are dependent upon

 the business to which they render service.” Keller v. Miri Microsystems, LLC, 781 F.3d

 799, 807 (6th Cir. 2015). Courts consider “1) the permanency of the relationship



                                              6
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20                  PageID.678      Page 7 of 34



 between the parties; 2) the degree of skill required for the rendering of the services; 3)

 the worker's investment in equipment or materials for the task; 4) the worker's

 opportunity for profit or loss, depending upon his skill; 5) the degree of the alleged

 employer's right to control the manner in which the work is performed; and 6) whether

 the service rendered is an integral part of the alleged employer's business.” Id. They

 also consider “whether the business had authority to hire or fire the plaintiff, and

 whether the defendant-company maintains the plaintiff's employment records.” Id.

        “[T]he FLSA [also] exempts many categories of employees from [the overtime]

 requirement,” including those “in a bona fide professional capacity.” Encino Motorcars,

 LLC v. Navarro, 138 S.Ct. 1134, 1138 (2018); Fazekas v. Cleveland Clinic Found.

 Health Care Ventures, Inc., 204 F.3d 673, 675 (6th Cir. 2000) (quoting 29 U.S.C. §

 213(a)(1)). Exempt workers include “learned professionals” and “computer employees.”

 29 C.F.R. § 541.301(a); 29 C.F.R. § 541.400(b).

        As part of their original motion for collective action certification, Plaintiffs

 submitted only affidavits of their own experiences and a contract worker handbook.

 (ECF Nos. 21-1, 21-2, 21-3.) These items of evidence serve as Plaintiffs’ primary

 support in favor of conditional certification; they submitted in their reply affidavits of two

 other contractors which the court will address later. (ECF Nos. 28-1, 28-2.)

                       A. Evidence Submitted in Plaintiffs’ Motion

        Plaintiffs’ affidavits largely track the allegations in their complaint. Plaintiff

 Gallagher avers that he worked as a non-union component validation engineer for

 Defendant. (ECF No. 21-1, PageID.181, ¶ 3.) He was contracted through Aerotek and

 worked at the GM Tech Center in Warren, Michigan, twenty minutes outside of Detroit.



                                                 7
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20             PageID.679     Page 8 of 34



 (Id., PageID.181-82, ¶¶ 4, 7.) Paid hourly, Gallagher worked over 900 hours of

 overtime, but was not given overtime pay, or even standard pay, for the time he worked.

 (Id., PageID.182-83, ¶¶ 10, 16.) Gallagher’s supervisors, employed by Defendant,

 refused to approve any reported work time over forty hours and did not keep accurate

 time records. (Id., PageID.185, ¶¶ 28-31.) Finally, he asserts that “[Defendant’s]

 [m]anagers made statements to [him] and others indicating [Defendant’s] plan, practice,

 and policy that overtime would not be paid.” (Id., PageID.183, ¶ 13.) He was aware of

 other non-union contractors who were denied overtime compensation, and, “[b]ased

 upon information and belief, and in light of personal experience and the Contract

 Worker Handbook, contract workers employed [by Defendant] were subject to the same

 compensation and overtime plan, practices, and polices as [he] was.” (Id., PageID.188,

 ¶¶ 44, 47.)

        Plaintiff Wyatt states that he was employed as a business analyst and was

 contracted through TEKsystems. (ECF No. 21-2, PageID.296, ¶¶ 2-3.) He worked at the

 Renaissance Center in Detroit. (Id., ¶ 6.) Wyatt worked 550 hours of overtime, but his

 managers, employed by Defendant, did not officially record the hours or compensate

 him for the time he worked. (Id., PageID.297-98, ¶¶ 9, 16; id., PageID.299-300, ¶ 27.)

 Wyatt’s affidavit includes the same statement as Gallagher’s, that “[Defendant’s]

 [m]anagers made statements to [him] and others indicating [Defendan’ts] plan, practice,

 and policy that overtime would not be paid.” (Id., PageID.298, ¶ 13.) He also asserts

 that he was “aware that other non-union contract employees were and/or are prevented

 by [Defendant] from obtaining compensation for overtime worked” and, “[b]ased on

 information and belief, and in light of [his] personal experience and the Contract Worker



                                             8
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20               PageID.680     Page 9 of 34



 Handbook, contract workers employed [by Defendant] were subject to the same

 compensation and overtime plan, practices, and policies as [he] was.” (Id., PageID.302-

 03, ¶¶ 43, 46.)

        Plaintiffs’ affidavits, taken on their face, describe FLSA violations on the part of

 their supervisors and managers, whom Defendant employed. They worked significant

 overtime hours but were not given official recognition or compensation in return. (ECF

 No. 21-1, PageID.182-83, ¶¶ 10, 16; ECF No. 21-2 PageID.297-300, ¶¶ 9, 16, 27.) If

 Plaintiffs are “employees” and non-exempt under the FLSA—which the court need not

 determine at this preliminary stage of the proceedings—they may be entitled to

 damages in the amount of unpaid overtime. 29 U.S.C. § 207(a)(1); Encino Motorcars,

 LLC, 138 S.Ct. at 1138; Wlotkowski, 267 F.R.D. at 217 (Courts generally do not “decide

 substantive issues going to the ultimate merits” when reviewing motions for conditional

 certification). Additionally, the affidavits may be used to prove the existence of FLSA

 violations by Plaintiffs’ supervisors, as applied to other employees they managed.

 Gallagher worked as a validation engineer at the GM Tech Center, while Wyatt worked

 at the Renaissance Center as a business analyst. (ECF No. 21-1, PageID.181, ¶ 3;

 ECF No. 21-2, PageID.296, ¶¶ 2-3.) Plaintiffs describe how their supervisors instructed

 them that overtime compensation would not be approved and that these policies were

 applied to other non-union contractors. (ECF No. 21-1, PageID.182-85, ¶¶ 10, 16, 28-

 31; ECF No. 21-2 PageID.297-300, ¶¶ 9, 13, 16, 27.) The evidence could potentially

 serve as a “modest factual showing” of FLSA violations for validation engineers at the




                                               9
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20             PageID.681     Page 10 of 34



 GM Tech Center or business analysts at the Renaissance Center. 1 Comer, 454 F.3d at

 547.

        Nonetheless, Plaintiffs make generalized assertions that, “[b]ased on information

 and belief . . . contract workers employed [by Defendant] were subject to the same

 compensation and overtime plan, practices, and policies.” (ECF No. 21-1, PageID.188,

 ¶¶ 44, 47; ECF No. 21-2, PageID.302-03, ¶¶ 43, 46.) Yet they provide no detail as to

 how they came about the “information” that leads them to a “belief” regarding

 contractors other than those with the same managers, job roles, and locations. Plaintiffs

 provide no indication as to whom the other contract workers are. The court cannot know

 if they work in Texas, California, or across the rest of the country. Do they work in

 different roles, such as nurses and paralegals? Are such other contractors under the

 same management as are Plaintiffs? Or are these other contractors Plaintiffs’ nearest

 co-workers, also employed as vehicle engineers and business analysts in the Metro-

 Detroit area? The court is left to speculate.

        Plaintiffs also assert that their managers “made statements” that “indicat[ed]”

 Defendant had a policy of denying overtime pay. (ECF No. 21-1, PageID.183, ¶ 13;

 ECF No. 21-2, PageID.298, ¶ 13.) No statements from Defendant’s managers are

 quoted and the managers are not identified. The court cannot determine who these

 managers may have been, what other contractors such managers supervised, and what

 lead Plaintiffs to believe that the managers’ statements “indicated” a common policy.

 (ECF No. 21-1, PageID.183, ¶ 13; ECF No. 21-2, PageID.298, ¶ 13.)



 1      Even if Defendant were to present affidavits contradicting Plaintiffs’ accounts on
 these categories of contractors, the court would not weigh competing evidence.
 Wlotkowski, 267 F.R.D. at 217.
                                                 10
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20                  PageID.682      Page 11 of 34



        On Plaintiffs’ affidavits alone, certification would not be warranted. Considering

 “whether potential plaintiffs were identified; whether affidavits of potential plaintiffs were

 submitted; whether evidence of a widespread discriminatory plan was submitted[;] and

 whether as a matter of sound case management a manageable class exists,” evidence

 of Plaintiffs’ own experiences added to experiences they claim to have personally

 witnessed or of which they were made aware, is insufficient to conclude that all non-

 union contractors are “similarly situated” under the FLSA. 29 U.S.C. § 216(b); Olivo, 374

 F. Supp. 2d at 548.

        No potential plaintiffs are explicitly identified in Plaintiffs’ affidavits. Olivo, 374 F.

 Supp. 2d at 548. Plaintiffs attach in their original motion no affidavits from other

 contractors. Id. Besides vague assertions that managers “indicated” a common policy

 and broad statements that “based on information and belief” Defendant enacted widely

 applicable rules to deny overtime pay, the court is left with no evidence to find a

 “widespread discriminatory plan.” Id.; see also Wlotkowski, 267 F.R.D. at 217 (“[D]istrict

 courts generally allow [certification]” when there is a “factual showing sufficient to

 demonstrate that [plaintiffs] and potential plaintiffs together were victims of a common

 policy or plan that violated the law.”).

        District courts have routinely denied conditional certification when plaintiffs rely

 primarily on their own description of other workers’ employment conditions. Holmes v.

 Kelly Servs. USA, LLC, Case No. 16-13164, 2017 WL 3381415, at *7 (E.D. Mich. Aug.

 7, 2017) (Leitman, J.) (“Courts have repeatedly refused to conditionally certify requested

 collectives where plaintiffs have likewise failed to present evidence about the other

 employees who would comprise the collective.”).



                                                11
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20               PageID.683     Page 12 of 34



        In Carson v. Vibra Healthcare, the plaintiff, a registered nurse, claimed her

 employer automatically deducted thirty minutes from her paid hours for meal breaks,

 despite often requiring the nurse to work through her scheduled breaks. Case No. 10-

 10642, 2011 WL 1659381, at *1 (E.D. Mich. May 3, 2011) (O’Meara, J.). The nurse

 sought conditional certification for all employees “whose pay was subject to an

 automatic [thirty] minute meal period deduction.” Id. The proposed class extended

 beyond nurses and included employees across six states and dispersed nationwide, Id.

 The court denied conditional certification. Id. at *2. It reasoned that although the plaintiff

 had presented evidence of her own experience at her specific location of employment,

 that evidence “[did] not raise an inference that all employees in every job category were

 subject to similar pressures to work through breaks,” and also did not receive adequate

 compensation. Id. The court also noted that the employer had presented evidence of a

 company-wide policy cancelling automatic meal-time deductions when employees

 informed management, as required, that they had worked through meal-time allotments.

 Id. at *3. The evidence emphasized the lack of support the nurse had for employees

 experiencing the same treatment company wide. Id.

        In Demorris v. Rite Way Fence, Inc., the plaintiff installed fences and guardrails

 and alleged that his employer had allocated his hours between two corporations to limit

 overtime pay compensation. Case No. 14-13777, 2015 WL 12990483, at *1 (E.D. Mich.

 Mar. 30, 2015) (Drain, J.). The plaintiff sought conditional certification for all employees

 “who were not properly compensated for all hours worked.” Id. The court reasoned that,

 although the plaintiff described potential FLSA violations with regard to him and

 asserted that he had personal knowledge of “similarly situated” employees, “[p]ersonal



                                               12
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20                PageID.684      Page 13 of 34



 knowledge [of other employees] alone . . . is not sufficient.” Id. at *3. Without affidavits

 from other employees or greater detail as to their conditions, the court denied

 conditional certification. Id. at *5.

        Finally, in Cobus v. DuHadway, Kendall & Ass., Inc., security officers hired by a

 private security firm alleged they were not paid overtime for working through their lunch

 break, as well as arriving early and leaving late from work. Case No. 13-14940, 2014

 WL 4181991, at *1-2 (E.D. Mich. Aug. 21, 2015) (Levy, J.). The employer had 149 work

 sites throughout the State of Michigan, and all twenty-six plaintiffs had worked in only

 one of two locations. Id. at *1, 5. The plaintiffs sought conditional certification for all

 security officers throughout Michigan who had worked over forty hours in a week but

 were not paid overtime. Id. at *2. The court granted the plaintiffs’ request with regard to

 the two work sites at which the plaintiffs had been employed, and for which the plaintiffs

 submitted affidavits and time sheets describing their experiences. Id. at *3-5. The court

 denied certification for all other work sites. Id. While the plaintiffs had “shown that they

 [had] the same job duties and the same hours, work[ed] at the same location, and

 [were] subject to the same time reporting procedures” at the two work locations, they

 had not shown “sufficient evidence of a company-wide practice that supports

 authorizing notice to all 149 sites.” Id. at *4-5.

        There are good reasons for denying conditional certification when plaintiffs rely

 heavily on their own affidavits. Statements plaintiffs make in an affidavit near the

 beginning of litigation will often directly conform to allegations in their complaint. Very

 little, if any, discovery has taken place; it is unlikely much information is available to

 contradict or explore the plaintiffs’ original claims. Yet the plaintiffs are required to come



                                                13
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20              PageID.685     Page 14 of 34



 forward with evidence of a widespread scheme, plan, or common experience that

 applies to all “similarly situated” workers in Plaintiffs’ proposed class. 29 U.S.C. §

 216(b); Monroe, 860 F.3d at 397-98; Comer, 454 F.3d at 547. Plaintiffs cannot rest on

 allegations they assert about their own conditions coupled with conclusory statements,

 “based on information and belief,” regarding the conditions of others. (ECF No. 21-1,

 PageID.188, ¶ 47; ECF No. 21-2, PageID.303, ¶ 46.) Evidence of other workers is

 central to the court’s inquiry, serving to confirm or deny theories of common experience

 across geographically diverse work environments with different job responsibilities and

 management. Without such evidence, Plaintiffs have not met their burden of

 demonstrating a “similarly situated” class. Comer, 454 F.3d at 547.

        To supplement their affidavits, Plaintiffs submitted a contract worker handbook to

 support the contention of a company-wide policy to deny overtime compensation, proof

 of which their affidavits otherwise lack. (ECF No. 21-3.) However, the handbook shows

 no evidence of an established policy to deny overtime to non-union contract workers.

        According to Plaintiffs, the handbook states that a third-party, Allegis, manages

 Defendant’s relationship with contract workers; Defendant does not address worker

 issues with pay and benefits; managers employed by Defendant control entries for

 hours worked, and thus overtime hours; any request for overtime must be made in

 advance and approved by one of Defendant’s managers; and it is the contract worker’s

 burden to report violations of the FLSA. (ECF No. 21, PageID.156-57.)

        Taken at their word, Plaintiffs assertions about the content of the handbook in no

 way point to a company-wide policy to deny overtime compensation. Simply having

 control over the approval of overtime hours does not mean that power is abused or that



                                              14
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20             PageID.686     Page 15 of 34



 Defendant is systematically violating the FLSA. Plaintiffs do not contend that the

 handbook requires that all workers who work over forty hours a week receive pay for

 working forty or less hours. Nor do Plaintiffs assert the handbook categorically denies

 overtime pay when earned or replaces overtime pay with comp time. To the contrary,

 Plaintiffs admit that the handbook’s provisions contemplate the provision of overtime

 pay, and regulate the disbursement of overtime in an organized fashion. Plaintiffs assert

 contractors must request overtime in advance and managers review hour logs for

 overtime. (Id.) A process for reporting FLSA violations is established. (Id.) There would

 be little need for such procedures if Defendant’s explicit policy were to refuse any

 request for overtime pay, and if FLSA compliance were of no concern to Defendant.

        The handbook also provides a process by which a contractor can alter her

 schedule and work overtime, and if overtime is forced upon contractors without

 compensation (a violation of the FLSA), the handbook mandates reporting. (ECF No.

 21, PageID.156-57; ECF No. 21-3, PageID.416.) The handbook details how overtime is

 calculated, thereby providing workers with information as to how to enter overtime.

 (ECF No. 21-3, PageID.414-15.) This evidence further supports the contention that

 Defendant recognizes overtime, at least in formal policy, and that it is possible for

 workers to receive overtime pay if they work the hours. By contrast, the handbook does

 not evince any explicit policy to violate to deny overtime compensation.

                   B. Evidence Submitted in Defendant’s Response

        In response to (and in stark contrast with) Plaintiffs’ minimal evidence of similar

 conditions across Defendant’s nationwide operations, Defendant has presented

 evidence showing varying policies and treatment across a vast array of unique



                                             15
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20              PageID.687     Page 16 of 34



 contractor work environments. The court will not weigh the credibility of Defendant’s or

 Plaintiffs’ evidence. Wlotkowski, 267 F.R.D. at 217. For instance, the court will not

 question Plaintiffs’ personal experiences simply because Defendant submitted evidence

 of other contractors who experienced very different conditions. Defendant’s submissions

 serve only to emphasize what is apparent from Plaintiffs’ motion, that there has not

 been a “modest factual showing” that all contractors are “similarly situated.” 2 29 U.S.C.

 § 216(b); Comer, 454 F.3d at 547.

          Defendant submits an affidavit of Lori Sellman, Manager of Contract Workforce

 Management of the United States and Canada, who oversees Defendant’s third-party

 workforce contracting. (ECF No. 27-3.) Ms. Sellman provides numbers and details on

 contractors providing services to Defendant throughout the country. (Id., PageID.556-

 57, ¶¶ 6-11.)

          Defendant also includes affidavits of supervisors who oversee contractors in

 different locations. (ECF Nos. 27-4, 27-5, 27-6, 27-7.) Michael Grills is a personnel

 director for Defendant who works at a parts distribution center in Brandon, Mississippi.

 (ECF No. 27-4, PageID.559, ¶ 1.) He previously worked at a processing center in West

 Chester, Ohio. (Id.) Two contract workers Mr. Gills observes in Brandon work

 substantially different roles. (Id., PageID.560, ¶ 5.) One is an administrative assistant,

 while another is a nurse. (Id.) In West Chester, contractors were used in operations and

 quality control. (Id.)




 2        All subsequent references to Defendant’s evidence should be read in the same
 light.
                                              16
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20              PageID.688     Page 17 of 34



        Kenneth Michie is a Group Manager for Creative Sculpting at the GM Tech

 Center in Warren, Michigan, where Plaintiff Gallagher worked as a component

 validation engineer. (ECF No. 27-5, PageID.564, ¶ 1.) He oversees one contract

 worker, who “uses digital programs to design and style the interiors and exteriors of

 automobiles.” (Id., ¶ 3.)

        Thomas Hoffman works as a General Assembly Technical Lead for Defendant in

 Arlington, Texas. (ECF No. 27-7, PageID.574, ¶ 1.) He oversees several contract

 workers. (Id., ¶ 3.) Some contractors are technicians, who direct vehicle frames to

 production lines for assembly. (Id., PageID.575, ¶¶ 7-8.) Others work in paper

 documentation, generating documentation on vehicle upgrades. (Id., ¶¶ 9-10.)

                        C. Evidence Submitted in Plaintiffs’ Reply

        Perhaps recognizing that they presented insufficient evidence to obtain

 conditional certification, Plaintiffs submitted new affidavits from two other contractors in

 their reply. 3 The court is generally disinclined to accept new evidence in reply briefs.

 See Key v. Shelby Co., 551 Fed. App’x 262, 265 (6th Cir. 2014) (quoting Seay v. Tenn.



 3       Plaintiffs also submit two exhibits with what appear to be electronic messages.
 (ECF Nos. 28-3, 28-4.) Plaintiffs title the exhibits as “emails.” (Id.) One message
 includes the header “Adam Mouyianis” and includes three sentences. (ECF No. 28-3,
 PageID.603.) The message states “[the author of the message] worked at GM through
 contract” and got “comp time in lieu of overtime pay.” (Id.) Another message contains
 the header “Gabriel Harris” and simply states “I was not paid ot while working there.”
 (ECF No. 28-4, PageID.605.) Plaintiffs provide no detail as to what these statements
 are, how they were received, and whom they are from. There is no information as to
 what services “Adam Moyianis” or “Gabrielle Harris” may have provided for Defendant,
 at what locations they may have worked, how long they worked with Defendant, what
 personal experiences they could recount, and whether they even fall within the class of
 workers Plaintiffs propose for conditional certification. Defendant is not even mentioned
 in the “Gabrielle Harris” message. (ECF No. 28-4, PageID.605.) The two exhibits lack
 any factual description by which the court could judge their relevance and importance.
 Thus, the court will not consider the exhibits in its analysis.
                                              17
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20            PageID.689      Page 18 of 34



 Valley Auth., 339 F.3d 454, 481 (6th Cir. 2003)) (Although discussed in the summary

 judgment setting, courts should give opposing parties the opportunity to respond “when

 new submissions and/or arguments are included in a reply brief, and a nonmovant’s

 ability to respond to new evidence has been vitiated.”). Even with Plaintiffs’ new

 evidence, they have not presented sufficient evidence to warrant conditional

 certification. 29 U.S.C. § 216(b); Comer, 454 F.3d at 547.

        Plaintiffs present the affidavit of Charles E. Gladden III. (ECF No. 28-1.) Gladden

 worked for Defendant as a vehicle validation engineer through the contract house

 Iconma. (Id., PageID.592, ¶ 3.) Like Plaintiff Gallagher, Mr. Gladden worked at the GM

 Tech Center in Warren, Michigan. (Id., PageID.593, ¶ 5.) He describes his own

 experiences working at Defendant’s facility, being repeatedly informed by Defendant’s

 managers verbally to not enter overtime and that he was breaking company rules if he

 did so. (Id., PageID.593-94, ¶¶ 10-13, 17.) Without description as to how he came to the

 information, Mr. Gladden states that his experience with Defendant’s policies “is similar .

 . . [to] other contract workers with whom I worked.” (Id., PageID.594-95, ¶ 19.)

        Plaintiffs also include an affidavit from Ramakrishna Prasad Sundaresan. (ECF

 No. 28-2.) Mr. Sundaresan, like Plaintiff Gallagher and Mr. Gladden, worked as a

 validation engineer, specifically for vehicle subsystems. (Id., PageID.597-98, ¶ 3.) He

 worked for Defendant through the contract house ASG and like Plaintiff Gallagher and

 Mr. Gladden worked at the GM Tech Center in Warren. (Id., PageID.598, ¶ 6.) Mr.

 Sundaresan also worked at the GM Milford Proving Grounds in Milford, Michigan,

 around forty-five minutes outside Detroit. (Id.) When deadlines approached, Mr.

 Sundaresan’s manager would inform a team of fifteen engineers, Mr. Sundaresan



                                             18
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20               PageID.690      Page 19 of 34



 included, that extra hours would be needed. (Id., PageID.598-99, ¶ 10.) However, no

 overtime pay was offered or provided. (Id., PageID.599, ¶ 13.)



       D. Plaintiffs Fail to Present Sufficient Evidence that All Non-Union Hourly
                           Contract Workers Are “Similarly Situated”

         Although now providing evidence of other contractors’ work experiences, the two

 new affidavits do not justify conditional certification of Plaintiffs’ proposed class.

 Plaintiffs seek to represent a nationwide class, covering thousands of contractors at a

 variety of locations in different states, working unique jobs and under different

 managers. Defendant’s Manager of Contract Workforce Management of the United

 States and Canada, Lori Sellman, who oversees Defendant’s third-party contracting,

 has stated that contractors work in 236 different roles in 139 locations across twenty-

 two states. (ECF No. 27-3, PageID.556-57, ¶¶ 8, 10.) There are currently around 2,000

 contractors; the total number of contractors who have worked with Defendant in the past

 four years, which Plaintiffs seek to represent, is undoubtably larger. (Id., PageID.556, ¶

 8.)

         Plaintiffs present no evidence and make no assertion to challenge the accuracy

 of these figures. Beyond statements of their own work experiences, Plaintiffs have

 presented evidence of only two other contractors throughout Defendant’s entire network

 of operations and facilities. (ECF Nos. 28-1, 28-2.) The two contractors worked the

 same job as Plaintiff Gallagher; they are validation engineers. (ECF No. 21-1,

 PageID.181, ¶ 3; ECF No. 28-1, PageID.592, ¶ 3; ECF No. 28-2, PageID.597-98, ¶ 3.)

 The two contractors and Plaintiffs all worked in Metro-Detroit and the two contractors

 reported to the same office location as Plaintiff Gallagher, at the GM Tech Center in

                                               19
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20               PageID.691     Page 20 of 34



 Warren, Michigan. (ECF No. 21-1, PageID.182, ¶ 7; ECF No. 21-2, PageID.296, ¶ 6;

 ECF No. 28-1, PageID.593, ¶ 5; ECF No. 28-2, PageID.598, ¶ 6.) Mr. Sundaresan

 spent time working in Milford as well. (ECF No. 28-2, PageID.598, ¶ 6.)

        Plaintiffs have presented evidence of a business analyst working in Detroit. (ECF

 No. 21-2, PageID.296, ¶ 2.) But that contractor is a named plaintiff and his assertions

 largely track the allegations in the complaint. All affidavits Plaintiffs have submitted

 describe working conditions within in the same metro-area. (ECF No. 21-1, PageID.182,

 ¶ 7; ECF No. 21-2, PageID.296, ¶ 6; ECF No. 28-1, PageID.593, ¶ 5; ECF No. 28-2,

 PageID.598, ¶ 6.) It may be that the two new affidavits, in conjunction with Plaintiffs’

 affidavits, could support certification for validation engineers at the GM Tech Center or

 even non-union contractors in the Metro-Detroit region. However, such a limited scope

 of evidence does not present even a “modest factual showing” of widespread overtime

 violations across all hourly contractors in all locations across all states. Comer, 454 F.3d

 at 547. This is especially the case when Plaintiffs fail to point to a provision in

 Defendant’s workers handbook, or any other employment policy, that applies to all

 contractors.

        The diversity of experiences at Defendant’s work locations is not tangential to

 Plaintiffs’ case; it is central to the determination of whether Defendant violated the

 FLSA. See, e.g., Wlotkowski, 267 F.R.D. at 218 (quoting Witteman v. Wisconsin Bell,

 Inc., Case No. 09-440, 2010 WL 446033, at *1 (W.D. Wis. Feb. 2, 2010)) (“Although

 defendant devotes most of its brief to an argument that there are numerous differences

 among the potential class members, it says surprisingly little about the reasons those




                                               20
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20             PageID.692     Page 21 of 34



 alleged differences are relevant for the purpose of determining whether plaintiffs are

 exempt from the FLSA.”).

        Contractors work in medicine, law, engineering, computer technology, and

 administration. (ECF No. 27-3, PageID.557, ¶ 10.) Michael Grills manages contractors

 in Mississippi, one of whom is administrative and another is a nurse. (ECF No. 27-4,

 PageID.560, ¶ 5.) He previously worked with vehicle quality control contractors in Ohio.

 (Id.) While the nurse had almost no opportunities to work overtime, contractors in quality

 control were required to react to spikes in manufacturing output, meaning overtime

 opportunity abounded. (Id., ¶¶ 6-7.) The administrative assistant fell in the middle,

 taking overtime as needed to complete work assignments. (Id., ¶ 7.) Mr. Grills does not

 require prior approval for overtime work. (Id., PageID.561, ¶¶ 9-10.) Kenneth Michie on

 the other hand, oversees a contract worker in creative design. (ECF No. 27-5,

 PageID.564, ¶ 3.) “[O]ccasional” projects demand overtime, and Mr. Michie will

 generally schedule overtime in advance and requests notification from the contractor if

 he or she believes overtime is necessary. (Id., PageID.565, ¶ 5.) Thomas Hoffman in

 Texas, by contrast, oversees contractors working overtime on a regular basis and relies

 on flexible shift arrangements. (ECF No. 27-7, PageID.576-77, ¶¶ 13-14, 17.) The

 contractors at Mr. Hoffman’s facility work as technicians, as well as administrative paper

 generators. (Id., PageID.575, ¶¶ 7-8, 9-10.) Contractors must work at all hours of the

 day for six days a week. (Id., PageID.576, ¶ 12.) Although Mr. Hoffman approves

 overtime hours when submitted, as do the other managers, the contractors themselves

 determine which shifts to take and when to work. (ECF No. 27-4, PageID.560-61, ¶ 8;

 ECF No. 27-5, PageID.566, ¶¶ 10-13; ECF No. 27-7, PageID.576-77, ¶¶ 13-14, 17.)



                                             21
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20              PageID.693      Page 22 of 34



 When work spills over from one shift to the next, perhaps from the afternoon to night

 shift, overtime is submitted and approved. (ECF No. 27-7, PageID.576-77, ¶¶ 13-14,

 17.) Plaintiffs present no evidence contradicting these statements.

        Factors used in determining whether employees are “similarly situated” under the

 FLSA weigh against conditional certification. 29 U.S.C. § 216(b). Defendant has shown

 great diversity in “the factual and employment settings of the individual plaintiffs.”

 Monroe, 860 F.3d at 397. Contractors work dramatically different jobs, under different

 managers with different policies on overtime. Some must submit overtime schedules

 and receive prior approval while others set their own schedules. (ECF No. 27-5,

 PageID.565, ¶ 5; ECF No. 27-7, PageID.576-77, ¶¶ 13-14, 17.) Some contractors work

 overtime weekly and others “occasionally”; still others almost never. (ECF No. 27-4,

 PageID.560, ¶¶ 6-7; ECF No. 27-5, PageID.565, ¶ 5; ECF No. 27-7, PageID.576-77, ¶¶

 13-14, 17.)

        Further, the affidavits of Defendant’s managers are just three of a plethora of

 work contexts. The affidavits demonstrate that the nature of contractors’ responsibilities

 will affect their opportunities for overtime. Contractors who help assemble vehicles must

 respond to work demands 24/7 and frequently work overtime; contractors who perform

 project-based work and respond to spikes in demand perform overtime periodically; and

 contractors who provide scheduled medical services to injured workers have almost no

 chance of working overtime. (ECF No. 27-4, PageID.560, ¶ 7; ECF No. 27-5,

 PageID.565, ¶ 5; ECF No. 27-7, PageID.575, ¶¶ 7-8, ¶ 12.) One hundred and thirty-nine

 work locations for thousands of other individuals only adds to the variance and

 complexity of contract work. (ECF No. 27-3, PageID.556, ¶ 8.)



                                              22
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20            PageID.694     Page 23 of 34



        The managers’ affidavits also assert they never denied overtime for contractors

 to reduce compensation, never asked contractors to enter inaccurate hours, have not

 pressured contractors to take comp time in lieu of overtime, and have not required

 contractors to work without breaks. (ECF No. 27-4, PageID.560-62, ¶¶ 8, 12-19; ECF

 No. 27-5, PageID.565-66, ¶¶ 7, 10-17; ECF No. 27-7, PageID.577-78, ¶¶ 17, 21-28.)

 The managers state they are unaware of any companywide policy to deny overtime.

 (ECF No. 27-4, PageID.5662, ¶¶ 15-19; ECF No. 27-5, PageID.566, ¶¶ 13-17; ECF No.

 27-7, PageID.578, ¶¶ 23-28.) These conflict with the experiences recounted by the

 contractors’ affidavits included in Plaintiffs’ reply. (ECF No. 28-1 PageID.593-94, ¶¶ 10-

 13, 17; ECF No. 28-2, PageID.599, ¶ 13.) Ramakrishna Prasad Sundaresan makes no

 statement on whether Defendant has established a companywide policy. While Plaintiffs

 and Charles E. Gladden III, component engineer at the GM Tech Center, aver generally

 to overtime policies affecting other contractors, Defendants have provided actual

 evidence of how those other contractors are treated. 4 (ECF No. 21-1, PageID.183, ¶ 13;

 ECF No. 21-2, PageID.298, ¶ 13; ECF No. 28-1, PageID.594-95, ¶ 19; ECF No. 27-4,

 PageID.560-62, ¶¶ 8, 12-19; ECF No. 27-5, PageID.565-66, ¶¶ 7, 10-17; ECF No. 27-7,

 PageID.577-78, ¶¶ 17, 21-28.)

        There are also “different defenses to which the plaintiffs may be subject on an

 individual basis.” Monroe, 860 F.3d at 397. First, some contractors may be classified as

 “employees” governed by the FLSA while others may not. 29 U.S.C. § 207(a)(1); 29

 U.S.C. § 203(e)(1). Some are nurses that, by their professional medical training, provide



 4     If Plaintiffs presented evidence of personal experiences and not just general
 averments, the court would not determine which parties, Plaintiffs or Defendant,
 presented more convincing evidence. Wlotkowski, 267 F.R.D. at 217.
                                             23
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20               PageID.695      Page 24 of 34



 specialized services to Defendant’s employees who require medical attention; others

 are paralegals and engineers who provide their own highly skilled and specialized

 services. (ECF No. 27-3, PageID.557, ¶ 10; ECF No. 27-4, PageID.560, ¶ 7; ECF No.

 28-1, PageID.592, ¶ 3; ECF No. 28-2, PageID.597-98, ¶ 3.) By contrast, some

 contractors are administrative, working as assistant and clerks. (ECF No. 27-3,

 PageID.557, ¶ 10; ECF No. 27-4, PageID.560, ¶ 5.) Some contractors may fall in

 between, such as business analysts or those who work in paper documentation. (ECF

 No. 21-2, PageID.296, ¶ 2; ECF No. 27-7, PageID.575, ¶¶ 9-10.) All these work

 responsibilities may result in different legal findings on “the degree of skill required for

 the rendering of the services.” Keller, 781 F.3d at 807.

        Some contractors are central to Defendant’s operations as an automotive

 manufacturer. Contractors work as technicians that allow Defendant to operate its

 assembly line. (ECF No. 27-7, PageID.575, ¶¶ 7-8.) However, some are also

 administrative assistants and clerks, who while important, may not serve a prominent

 role in the basic functioning of Defendant’s business. (ECF No. 27-3, PageID.557, ¶ 10;

 ECF No. 27-4, PageID.560, ¶ 5.) Considerations of “whether the service[s] rendered

 [are] an integral part of the alleged employer's business” may differ. Keller, 781 F.3d at

 807.

        Charles E. Gladden III worked as a validation engineer and had a manager,

 employed by Defendant, who pressured him to provide more work and enter inaccurate

 hour numbers. (ECF No. 28-1; PageID.593-94, ¶¶ 10-13, 17.) Michael Grills, Kenneth

 Michie, and Thomas Hoffman all state that they do not pressure or order contractors to

 submit false time entries, despite working overtime hours. (ECF No. 27-4, PageID.560-



                                               24
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20             PageID.696      Page 25 of 34



 62, ¶¶ 8, 12-19; ECF No. 27-5, PageID.565-66, ¶¶ 7, 10-17; ECF No. 27-7,

 PageID.577-78, ¶¶ 17, 21-28.) Mr. Grills asserts that he worked in “close proximity” with

 a contract administrative assistant and could observe the assistant’s hours easily. (ECF

 No. 27-4, PageID.561, ¶ 10.) Mr. Michie states that contractors’ work schedules,

 including overtime, are set in advance. (ECF No. 27-5, PageID.565, ¶ 5.) Conversely,

 technicians working with Mr. Hoffman had “[n]o . . . manager . . . assigned to supervise

 [their] day-to-day work,” they set their shifts themselves, and submit their time sheets in

 good faith and regularly receive overtime approval. (ECF No. 27-7, PageID.575-76, ¶¶

 8, 11-12.) Mr. Grills states that he does not require contractors to seek prior approval

 before working overtime. (ECF No. 27-4, PageID.561, ¶ 9.) Thus, “the degree of the

 alleged employer's right to control the manner in which the work is performed” may

 differ depending on the contractor. Keller, 781 F.3d at 807.

        Second, some contractors may fit within exceptions to FLSA overtime

 requirements, while others may not. Contractors may fit within the “computer employee”

 exception. 29 C.F.R. § 541.400. There are contractors who are application architects,

 Java developers, embedded software engineers, senior software engineers, network

 infrastructure engineers, and user interface designers. (ECF No. 27-3, PageID.557, ¶

 10.) Analysis on whether the contractor assists “[t]he design, documentation, testing,

 creation or modification of computer programs related to machine operating systems,”

 thus qualifying for the overtime exemption, may differ depending on the contractor. 29

 C.F.R. § 541.400(b)(3).

        With all these considerations in mind, “the degree of fairness and procedural

 impact of certifying the action as a collective action” does not weigh in favor of



                                              25
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20                PageID.697      Page 26 of 34



 conditional certification. Monroe, 860 F.3d at 397. Plaintiffs seek to represent all non-

 union hourly contractors but present evidence of only a narrow group of contractors and

 fail to contest numerous affidavits from Defendant showing many in the class are not

 denied overtime compensation. (ECF No. 27-4, PageID.560-62, ¶¶ 8, 12-19; ECF No.

 27-5, PageID.565-66, ¶¶ 7, 10-17; ECF No. 27-7, PageID.577-78, ¶¶ 17, 21-28.)

 Contractors are widely dispersed across the country, working dramatically different jobs

 under different overtime policies; Defendant may have valid defenses to different

 contractors based on their responsibilities and work environment. (ECF No. 27-3,

 PageID.556-57, ¶¶ 8, 10.) Procedural difficulties may abound if the court grants

 certification.

                   E. Factors Weigh Against Conditional Certification

        Factors district courts weigh in deciding motions for conditional cortication weigh

 against approval of Plaintiffs’ proposed class. Olivo, 374 F. Supp. 2d at 548. Names and

 details of potential plaintiffs are lacking. Id. Plaintiffs have submitted only two affidavits

 of potential plaintiffs, both of which are limited in geography and work responsibilities.

 Id. (ECF No. 28-1, PageID.592-93, ¶¶ 3, 5; ECF No. 28-2, PageID.597-98, ¶¶ 3, 6.)

        There is no evidence of a widespread policy of overtime violations. Olivo, 374 F.

 Supp. 2d at 548; see also Wlotkowski, 267 F.R.D. at 217 (Plaintiffs that obtain

 conditional certification often show “a common policy or plan”). Plaintiffs’ and Charles E.

 Gladden III’s affidavits make conclusory statements that their Metro-Detroit managers

 appear to believe denying overtime is a company policy. (ECF No. 21-1, PageID.183, ¶

 13; ECF No. 21-2, PageID.298, ¶ 13; ECF No. 28-1, PageID.594-95, ¶ 19.)

 Ramakrishna Prasad Sundaresan makes no assertion as to whether his experiences



                                               26
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20               PageID.698     Page 27 of 34



 were companywide. However, no affidavit presents evidence of personal knowledge or

 experience regarding overtime practices in other locations. Defendant, meanwhile, has

 presented evidence of employment practices around the country, including Ohio,

 Mississippi, Texas, and even Michigan, that flatly contradict the allegation that

 Defendant employed a systematic policy to infringe contractor’s overtime rights. (ECF

 No. 27-4, PageID.560-62, ¶¶ 8, 12-19; ECF No. 27-5, PageID.565-66, ¶¶ 7, 10-17; ECF

 No. 27-7, PageID.577-78, ¶¶ 17, 21-28.) Plaintiffs have pointed to no handbook or

 explicit policy mandating denial of overtime pay or other FLSA abuse.

        Finally, work environments are too diverse and contract work too different to

 have a “manageable class.” Olivo, 374 F. Supp. 2d at 548. The parties and the court

 would be required to sort through and decide which non-union contractors were denied

 overtime pay, which contractors are “employees,” and which contractors are non-

 exempt, to name three major issues with Plaintiffs’ case. 29 U.S.C. § 207(a)(1); 29

 U.S.C. § 203(e)(1); 29 C.F.R. § 541.400(b). All such contractors, no matter the nuances

 of their jobs and experiences, are included in Plaintiffs’ proposed class.

                F. Caselaw Supports Denial of Conditional Certification

        Caselaw from this district supports the court’s conclusion that conditional

 certification is not warranted.

        In Fisher v. Mich. Bell Telephone Company, the plaintiffs sought conditional

 certification for those employed in “service, sales, and similar positions” at six call-

 center locations in south and central Michigan. 665 F.Supp.2d 819, 822 (E.D. Mich.

 2009) (Edmunds, J.). The defendant was a subsidiary of AT&T. Id. There were two

 named plaintiffs in the action, but “104 current and former call center employees” joined



                                              27
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20              PageID.699     Page 28 of 34



 the action. Id. at 821. The plaintiffs submitted sixty-seven declarations of employees in

 support of conditional certification. Id. at 822. They mostly worked in one call-center

 location in Saginaw, Michigan, but others detailed work experiences in three of the

 remaining five locations. Id. The call center employees performed “the same types of

 jobs,” which “were structured in the same way.” Id. The employees were subject to the

 same policies and performance requirements, which included a “rounding” policy that

 disallowed compensation for calls that lasted under seven minutes at the end of the

 workday. Id. 822-23. The plaintiffs alleged they worked overtime but were not

 adequately compensated. Id.

        The court granted conditional certification, noting that the plaintiffs had submitted

 sixty-seven declaration that detailed almost identical work conditions across four of the

 six Michigan call centers. Id. at 825-828.

        This case differs substantially. First, the proposed class in Fischer was smaller

 and narrowly targeted to the evidence the Fischer plaintiffs could produce on common

 employment practices. The class proposed in Fischer included just six work locations in

 one state, and the plaintiffs there presented evidence of FLSA violations in four out of

 six of those locations. 665 F.Supp.2d at 822. By contrast, Plaintiffs seek certification for

 139 work locations across twenty-two states; Plaintiffs present evidence of just three

 locations in one state. (ECF No. 27-3, PageID.556-57, ¶¶ 8, 10; ECF No. 21-1,

 PageID.182, ¶ 7; ECF No. 21-2, PageID.296, ¶ 6; ECF No. 28-1, PageID.593, ¶ 5; ECF

 No. 28-2, PageID.598, ¶ 6.) The court in Fischer drew upon a large body of non-plaintiff

 affidavits, totaling sixty-seven. 665 F.Supp.2d at 822. Plaintiffs present two non-plaintiff

 affidavits. (ECF Nos. 28-1, 28-2.) The Fischer court could rely on close similarities of the



                                              28
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20                 PageID.700      Page 29 of 34



 employees’ jobs, including similar time pressures and performance review programs, to

 fairly infer the proposed class was sufficiently “similarly situated.” 29 U.S.C. § 216(b);

 665 F.Supp.2d at 822. The defendant in Fischer even provided “declarations and

 exhibits [that] support[ed] [the] [p]laintiffs’ claims that . . . [the employees at various] call

 centers” experienced similar employment practices. 665 F.Supp.2d at 823. Here,

 Plaintiffs’ proposed class differs in responsibilities, skills, hours, and work expectations;

 their supervisors employ vastly different practices with regard to overtime work. (ECF

 No. 28-1; PageID.593-94, ¶¶ 10-13, 17; ECF No. 27-4, PageID.560, ¶¶ 6-7; ECF No.

 27-5, PageID.565, ¶ 5; ECF No. 27-7, PageID.576-77, ¶¶ 13-14, 17.)

        Finally, the plaintiffs in Fischer had evidence of an explicit company policy that

 applied to all call-center employees, called “rounding.” 665 F.Supp.2d at 822-23. The

 plaintiffs in Fischer could effectively argue the “rounding” scheme systematically

 violated the FLSA by not counting time for calls made after the end of the plaintiffs’

 shifts but lasting for less than seven minutes. Id. Plaintiffs here point to no overt or

 accepted policy that is applicable to all non-union contractors and violated the FLSA.

        In Wlotkowski v. Mich. Bell Tel. Co., the plaintiffs were eleven employees hired

 under the same title, “outside plan engineers,” performing the same job duties. 267

 F.R.D. 213, 214-16 (E.D. Mich. 2010) (Edmunds, J.). Sixty current and former outside

 plan engineers joined the action as opt-in plaintiffs. Id. at 214. The defendant employed

 outside plan engineers in “at least twelve Michigan locations”; while the named plaintiffs

 had worked only in two locations, the opt-in plaintiffs had worked in all locations. Id. at

 215. The court received thirty-five declarations from both named plaintiffs and opt-in

 plaintiffs, describing consistent overtime work without overtime pay. Id. at 215-16. The



                                                29
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20                PageID.701      Page 30 of 34



 defendant itself admitted that it had a policy to not pay outside plan engineers overtime,

 asserting they were “exempt” from overtime requirements. Id. at 215. The plaintiffs

 moved for conditional certification for all outside plant engineers employed in Michigan

 during the prior three years. Id. at 216.

        The defendant attempted to argue that some outside plan engineers performed

 different tasks at different locations. Id. 218-19. The court found that, even though there

 were different “types” of outside plan engineers, they all performed the same basic role,

 all held the same title, and often performed the work of different “types.” Id. The court

 granted conditional certification. Id.

         Plaintiffs here present a substantially different case. First, the proposed class in

 Wlotkowski was, like Fischer, tailored to fit the evidence the plaintiffs had of FLSA

 violations. The plaintiffs sought conditional certification for one job title in one state,

 which had twelve known branches. 267 F.R.D. 213, 215. While the plaintiffs had worked

 in two of the branches, there were sixty opt-in plaintiffs who had worked in all twelve. Id.

 There were thirty-five declarations to support the employees’ experiences. Id. at 215-16.

 Here, Plaintiffs seek to represent a nationwide class with numerous job titles and work

 responsibilities while presenting only four affidavits, all of which represented two job

 types in Metro-Detroit. (ECF No. 21-1, PageID.182, ¶ 7; ECF No. 21-2, PageID.296, ¶

 6; ECF No. 28-1, PageID.593, ¶ 5; ECF No. 28-2, PageID.598, ¶ 6.) Two of the

 affidavits were from Plaintiffs themselves; the others described the work of validation

 engineers at the same location in Warren, Michigan. (ECF No. 21-1, PageID.182, ¶ 7;

 ECF No. 21-2, PageID.296, ¶ 6; ECF No. 28-1, PageID.593, ¶ 5; ECF No. 28-2,

 PageID.598, ¶ 6.)



                                                30
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20               PageID.702     Page 31 of 34



        Second, the defendant in Wlotkowski admitted it had a company policy

 classifying the job title of the proposed class as exempt from overtime requirements.

 267 F.R.D. at 215. This made minor differences between outside plan engineers’ job

 responsibilities largely irrelevant. The plaintiffs in Wlotkowski also presented evidence

 that core roles of outside plan engineers remained the same and outside plan engineers

 could and did easily perform other outside plan engineers’ tasks. Id. 218-19. Here,

 Plaintiffs present no evidence of a companywide policy. There is no explicit rule

 violating FLSA overtime requirements in the contract worker handbook. While affidavits

 submitted by Plaintiffs make conclusory statements that some managers in Detroit-area

 locations understood Defendant’s policy to deny overtime pay, Plaintiffs present no

 evidence with regard to this “policy” in other locations for any other job types around the

 country. (ECF No. 21-1, PageID.183, ¶ 13; ECF No. 21-2, PageID.298, ¶ 13; ECF No.

 28-1, PageID.594-95, ¶ 19.) Defendant, by contrast, has submitted evidence

 demonstrating a policy of accepting overtime and complying with FLSA rules in other

 United States facilities. (ECF No. 27-4, PageID.560-62, ¶¶ 8, 12-19; ECF No. 27-5,

 PageID.565-66, ¶¶ 7, 10-17; ECF No. 27-7, PageID.577-78, ¶¶ 17, 21-28.)

        In Sutka v. Yazaki N. Am., Inc., a single plaintiff brought a claim for overtime

 violations against his employer, an automobile parts supplier. Case No. 17-10669, 2018

 WL 1255767, at *1-2 (E.D. Mich. Mar. 12, 2018) (Borman, J.). The plaintiff worked

 under the title “resident engineer.” Id. He sought conditional certification for all resident

 engineers employed by the defendant at any location over the prior three years. Id. at

 *1. In two declarations and one deposition, the plaintiff stated he primarily worked in

 several facilities around Toledo, Ohio, but also worked at locations in Michigan and



                                               31
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20               PageID.703      Page 32 of 34



 Illinois. Id. at *1-2, 5-6. He asserted that he observed other resident engineers and had

 discussed their responsibilities with them. Id. The defendant listed “resident engineer”

 as “exempt” from overtime requirements in an official job description. Id. at *2-3.

 Defendant produced uncontested evidence that there were seventy-one employees

 classified as resident engineers across seventeen locations in the United States,

 Canada, and Mexico. Id. at *3-4. While they were all classified as “resident engineers,”

 some were “senior resident engineers” with management and supervisory

 responsibilities, some held bachelor’s degrees, and some earned over $100,000 in

 annual income. Id. at *3.

        The court denied conditional certification. Id. at *12. It reasoned that the plaintiff

 provided a description of his own responsibilities and made a generalized statement

 regarding the work of other employees hired as resident engineers. Id. at *9-10.

 Although he had worked in several locations, the plaintiff lacked “personal knowledge

 about the day-to-day work of Resident Engineers across the proposed class.” Id. at *10.

 The court also found that employees under the title of resident engineer could qualify

 FLSA exemptions for employees earning more than $100,000 a year, foreign

 employees, “learned professionals,” and “administrative” employees. Id. at *11.

        The Sutka plaintiff had in some ways a stronger case than Plaintiffs do here. The

 plaintiff in Sutka was attempting to prove seventy-one employees of one job title were

 similarly situated across seventeen locations. 2018 WL 1255767, at *3-4. The plaintiff

 had worked in different locations and experienced the same conditions. Id. at *1-2, 5-6.

 Plaintiffs’ affidavits in this action detail their experiences at one work location each.

 (ECF No. 21-1, PageID.181, ¶ 3; ECF No. 21-2, PageID.295, ¶ 3.) While Plaintiffs



                                               32
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20              PageID.704      Page 33 of 34



 include two affidavits of other workers, which the plaintiff in Sutka did not, those

 contractors worked at the same location and had the same job as Plaintiff Gallagher.

 (ECF No. 28-1, PageID.593, ¶ 5; ECF No. 28-2, PageID.598, ¶ 6.) Plaintiffs also

 request conditional certification for a far larger and more diverse class than the plaintiff

 in Sutka. Plaintiffs seek to represent thousands of contract workers under different job

 titles at 139 different locations. (ECF No. 27-3, PageID.556-57, ¶¶ 8, 10.) The court in

 Sutka found that the plaintiff’s generalized averments as to the conditions of other

 employees was insufficient to support conditional certification. 2018 WL 1255767, at

 *10. Like here, conclusory statements as to how other contractors are treated, without

 detail and description and without diverse or numerous contractor affidavits, does not

 support the conclusion that the proposed class is “similarly situated.” 29 U.S.C. § 216(b)

        The plaintiff in Sutka could also point to a companywide policy. 2018 WL

 1255767, at *1-2. The defendant in Sutka admitted that it classified all resident

 engineers as “exempt” under the FLSA. Id. Yet the court still found that resident

 engineers had a variety of backgrounds, requirements, and conditions, which could

 qualify some for different exemptions under the FLSA. Id. at *10-11. Here, Plaintiffs can

 rely on no such company policy. Defendant does not argue all contractors are exempt

 from overtime requirements, and instead presents evidence that it complies with the

 FLSA and pays overtime in locations around the country. (ECF No. 27-4, PageID.560-

 62, ¶¶ 8, 12-19; ECF No. 27-5, PageID.565-66, ¶¶ 7, 10-17; ECF No. 27-7,

 PageID.577-78, ¶¶ 17, 21-28.)

        Sutka and this case are similar in one important respect: both involved a low

 number of plaintiffs seeking representation for a broad class of workers without even



                                              33
Case 3:19-cv-11836-RHC-MKM ECF No. 33 filed 06/26/20                       PageID.705   Page 34 of 34



 minimal evidence of widespread similar conditions. The Sutka plaintiff sought and

 Plaintiffs seek to represent all workers who fit within a diverse employment category, in

 Sutka resident engineers and here non-union contractors, and for a nationwide class.

 2018 WL 1255767, at *1-2. The proposed classes in Sutka, as here, was not narrowly

 targeted in geography and work responsibilities as they were in Fischer and Wlotkowski.

 Like the plaintiffs in Sutka, Plaintiffs present no evidence regarding the day-to-day

 responsibilities of workers outside a small subsection of the class population, despite

 such evidence being central to whether the workers qualify for overtime. They provide

 no records, supported by personal knowledge and experience, of widespread and

 nationwide overtime abuse on the part of Defendant.

                                              IV. CONCLUSION

         Plaintiffs request conditional certification for a nationwide class of non-union

 contract workers but fail to make the required “modest factual showing” that the

 proposed class of workers is “similarly situated” under the FLSA. 29 U.S.C. § 216(b);

 Comer, 454 F.3d at 547. Accordingly,

         IT IS ORDERED that Plaintiffs’ “Motion to Certify Class and for Judicial Notice”

 (ECF No. 21) is DENIED WITHOUT PREJUDICE.

                                                               s/Robert H. Cleland                /
                                                               ROBERT H. CLELAND
                                                               UNITED STATES DISTRICT JUDGE
 Dated: June 26, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, June 26, 2020, by electronic and/or ordinary mail.

                                                                s/Lisa Wagner                     /
                                                                Case Manager and Deputy Clerk
                                                                (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-
 11836.GALLAGHER.MotiontoCertifyClassandforJudicialNotice.RMK.RHC.3.docx


                                                         34
